IN THE SUPREME COURT OF THE STATE OF DELAWARE

MELVIN KELLUM,                          §
                                        §
       Defendant Below,                 §   No. 346, 2018
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 0603009059 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §


                          Submitted: March 28, 2019
                          Decided:   May 8, 2019

                                     ORDER

      It appears to the Court that, on February 11, 2019, the Chief Deputy Clerk

issued a notice to the appellant, Melvin Kellum, to show cause why his appeal should

not be dismissed for his failure to file his opening brief and appendix. Kellum

responded by requesting an extension of time. The Clerk informed Kellum that his

opening brief must be filed by March 28, 2019, and the notice to show cause would

be held in abeyance pending receipt of his brief. Kellum failed to file his opening

brief by the extended due date; therefore, dismissal of this action is deemed to be

unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2